                Case 19-10729-MFW              Doc 509        Filed 09/09/19        Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                          Case No. 19-10729 (MFW)

                 Debtors.                                  Jointly Administered


OFFICIAL COMMITTEE OF                                      Adv. Pro. No. 19-50264 (MFW)
UNSECURED CREDITORS OF
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,

                 Plaintiffs,

v.

ORCHIDS INVESTMENT LLC and
ANKURA TRUST COMPANY, LLC,

                 Defendants and Third-Party
                 Plaintiffs,

v.

ORCHIDS PAPER PRODUCTS
COMPANY,

                  Third-Party Defendant.


         SECOND AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
             FOR HEARING ON SEPTEMBER 10, 2019 AT 10:30 A.M. (ET)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.
2
  Amended items appear bold.

70346587.1
              Case 19-10729-MFW         Doc 509     Filed 09/09/19    Page 2 of 6



ADJOURNED MATTERS

1.       Notice of Filing of Notice to Counterparties to Potentially Assumed Executory Contracts
         and Unexpired Leases Regarding Cure Amounts and Possible Assignment to the Stalking
         Horse Bidder or Such Other Successful Bidder at Auction [Docket No. 187; Filed:
         5/23/2019]

         Objection Deadline:         June 28, 2019 at 4:00 p.m. to Amended Notice

         Related Document(s):

                a)     Notice of Filing of Amended Notice to Counterparties to Potentially
                       Assumed Executory Contracts and Unexpired Leases Regarding Cure
                       Amounts and Possible Assignment to the Stalking Horse Bidder or Such
                       Other Successful Bidder at Auction [Docket No. 257; Filed: 6/14/2019]

                b)     Notice of Assumption and Assignment of Executory Contracts and
                       Unexpired Leases [Docket No. 303; Filed: 6/28/2019]

         Response(s) Received:

                a)     Objection and Reservation of Rights with Joinder to the Cure Amounts
                       Proposed in, and Other Aspects of, the Debtors’ Notice to Counterparties
                       to Potentially Assumed Executory Contracts and Unexpired Leases
                       Regarding Cure Amounts and Possible Assignment to the Stalking Horse
                       Bidder or Such Other Successful Bidder at Auction filed by RDP 27, LLC,
                       Rural Development Partners, LLC, U.S. Bancorp Community
                       Development Corporation, USBCDC Investment Fund 158, LLC,
                       USBCDE LLC, and USBCDE Sub-CDE 146, LLC [Docket No. 228;
                       Filed: 6/12/2019]

                b)     Objection, Reservation of Rights and Response of the United Steelworkers
                       to Cure Amount [Docket No. 250; Filed: 6/13/2019]

                c)     Objection and Reservation of Rights to Notice of Possible Assumption and
                       Assignment of Certain Executory Contracts and Unexpired Leases filed by
                       Fabrica de Papel San Francisco, S.A. de C.V. [Docket No. 277; Filed:
                       6/24/2019]

                d)     Dixie Pulp & Paper, Inc.’s Limited Objection and Reservation of Rights
                       with Respect to (I) Notice to Counterparties to Potentially Assumed
                       Executory Contracts and Unexpired Leases Regarding Cure Amounts and
                       Possible Assignment to the Stalking Horse Bidder or Such Other
                       Successful Bidder at Auction [D.I. 187] and (II) Amended Notice to
                       Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Bidder or Such Other Successful Bidder at Auction
                       [D.I. 257] [Docket No. 304; Filed: 6/28/2019]
                                                2
70346587.1
               Case 19-10729-MFW         Doc 509     Filed 09/09/19    Page 3 of 6



                   e)   Informal responses from Little Rapids Corporation; South Carolina
                        Energy & Gas; Gellco Clothing & Shoes

         Status:        This matter has been adjourned to the next omnibus hearing
                        scheduled for October 16, 2019 at 10:30 a.m. with respect to the CDE
                        Lenders and their Objection and Reservation of Rights described at
                        item a) of the Responses Received. Cascades Holdings US, Inc. has or
                        is consensually resolving all outstanding issues with the remaining
                        applicable counterparties. No hearing is necessary unless the Court
                        directs otherwise.

2.       Joint Statement Pursuant to Paragraph 43 of Order (I) Approving the Sale of Substantially
         all of the Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and
         Interests, (II) Authorizing the Assumption and Assignment of Contracts and Leases, and
         (III) Granting Related Relief [Docket No. 437; Filed: 8/12/2019]

         Objection Deadline:          N/A

         Related Document(s):         None.

         Response(s) Received:        None.

         Status:        This matter has been adjourned to the next omnibus hearing scheduled for
                        October 16, 2019 at 10:30 a.m.

MATTER WITH CERTIFICATION OF COUNSEL

3.       Application of Debtors for Authority to Employ and Retain HoganTaylor LLP as
         Accountants Pursuant to Bankruptcy Code Sections 327 and 328, Bankruptcy Rule 2014,
         and Local Rules 2014 and 2016 Nunc Pro Tunc to July 23, 2019 [Docket No. 426; Filed:
         8/8/2019]

         Objection Deadline:          August 22, 2019 at 4:00 p.m. (extended for certain parties)

         Related Document(s):

                   a)   Supplemental Declaration of Anton C. Uth, Jr. in Support of the Debtors'
                        Application for Authority to Employ and Retain HoganTaylor LLP as
                        Accountants Pursuant to Bankruptcy Code Sections 327 and 328,
                        Bankruptcy Rule 2014, and Local Rules 2014 and 2016 Nunc Pro Tunc to
                        July 23, 2019 [Docket No. 492; Filed: 9/3/2019]

                   b)   Certification of Counsel Regarding Order Authorizing the Debtors to
                        Employ and Retain HoganTaylor LLP as Accountants Pursuant to
                        Bankruptcy Code Sections 327 and 328, Bankruptcy Rule 2014, and Local
                        Rules 2014 and 2016 Nunc Pro Tunc to July 23, 2019 [Docket No. 496;
                        Filed: 9/4/2019]

                                                 3
70346587.1
               Case 19-10729-MFW         Doc 509       Filed 09/09/19   Page 4 of 6



                   c)   Order Authorizing the Debtors to Employ and Retain HoganTaylor LLP as
                        Accountants Pursuant to Bankruptcy Code Sections 327 and 328,
                        Bankruptcy Rule 2014, and Local Rules 2014 and 2016 Nunc Pro Tunc to
                        July 23, 2019 [Docket No. 501; Entered: 9/6/2019]

         Response(s) Received:        Informal comments of the Office of the United States
                                      Trustee

         Status:        An order has been entered. No hearing is necessary.

MATTERS GOING FORWARD

4.       Motion of Debtors for Entry of an Order Extending the Exclusivity Period for the Filing
         of a Chapter 11 Plan and Solicitation of Acceptances Thereof [Docket No. 385; Filed:
         7/29/2019]

         Objection Deadline:          August 5, 2019 at 4:00 p.m. (extended for certain parties)

         Related Document(s):         None.

         Response(s) Received:

                   a)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of Debtors for Entry of an Order Extending the Exclusivity Period for the
                        Filing of a Chapter 11 Plan and Solicitation of Acceptances Thereof
                        [Docket No. 499; Filed: 9/5/2019]

         Status:        This matter will go forward.

5.       Motion for an Order Pursuant to Bankruptcy Rule 9019 Approving Settlement
         Agreement by and Among the Official Committee of Unsecured Creditors, Ankura Trust
         Company, LLC and Orchids Investment LLC [Docket No. 480; Filed: 8/27/2019]

         Objection Deadline:          September 9, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Order Granting Motion to Shorten Notice on Motion for Order Pursuant to
                        Bankruptcy Rule 9019 Approving Settlement Agreement by and among
                        the Official Committee of Unsecured Creditors, Ankura Trust Company,
                        LLC and Orchids Investment LLC [Docket No. 483; Entered: 8/28/2019]

                   b)   Notice of Hearing Regarding Motion for an Order Pursuant to Bankruptcy
                        Rule 9019 Approving Settlement Agreement by and Among the Official
                        Committee of Unsecured Creditors, Ankura Trust Company, LLC and
                        Orchids Investment LLC [Docket No. 484; Filed: 8/28/2019]



                                                 4
70346587.1
               Case 19-10729-MFW         Doc 509       Filed 09/09/19   Page 5 of 6



                   c)   Certification of Counsel Submitting Signed Settlement Agreement
                        Regarding Motion for an Order Pursuant to Bankruptcy Rule 9019
                        Approving Settlement Agreement by and Among the Official Committee
                        of Unsecured Creditors, Ankura Trust Company, LLC and Orchids
                        Investment LLC [Docket No. 485; Filed: 8/28/2019]

                   d)   Notice of Filing Order Approving Motion for an Order Pursuant to
                        Bankruptcy Rule 9019 Approving Settlement Agreement by and Among
                        the Official Committee of Unsecured Creditors, Ankura Trust Company,
                        LLC and Orchids Investment LLC [Docket No. 498; Filed: 9/5/2019]

         Response(s) Received:

                   a)   Objection of the United States Trustee to the Motion for an Order
                        Pursuant to Bankruptcy Rule 9109 Approving Settlement Agreement
                        by and Among the Official Committee of Unsecured Creditors,
                        Ankura Trust Company, LLC and Orchids Investment LLC [Docket
                        No. 507; Filed: 9/9/2019]

         Status:        This matter will go forward.

ADVERSARY PROCEEDING

6.       Status conference on above-captioned adversary proceeding

         Status:        In light of the Committee’s Settlement Motion (Agenda Matter Number
                        5), a status conference is not necessary at this time.

Dated: September 9, 2019                      Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Brenna A. Dolphin (Del. Bar No. 5604)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              bdolphin@polsinelli.com

                                              -and-



                                                 5
70346587.1
             Case 19-10729-MFW   Doc 509   Filed 09/09/19    Page 6 of 6



                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




                                       6
70346587.1
